DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-20 are pending; claims 1, 11 and 20 are independent.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17, recited “where one or more overlapping pixels of the plurality of first pixels set to the first transmit level due to the particular pixel and set to the one or more second transmit levels due to the second particular pixel are set to the first transmit level” and claims 8 and 18, recited “where one or more overlapping pixels of the plurality of first pixels set to two different levels of the one or more second transmit levels due to the particular pixel and the second particular pixel are set to a highest of the two different levels”, as being indefinite for failing to particularly point out and distinctly claim the subject matter especially under lined subject matter “set to the one or more second transmit levels due to the second particular pixel are set to the first transmit level and where one or more overlapping pixels of the plurality of first pixels set to two different levels of the one or more second transmit levels due to the particular pixel and the second particular pixel are set to a highest of the two different levels”. 
For purpose of examination the examiner interpreted as flowing: 
“where one or more overlapping pixels of the plurality of first pixels set to the first transmit level due to the particular pixel and set to the one or more second transmit levels due to the second particular pixel”(claims 7 and 17)
“where one or more overlapping pixels of the plurality of first pixels set to two different levels of the one or more second transmit levels due to the particular pixel and the second particular pixel”, claims 8 and 18.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0198834), and further in view of Ahn (US 2011/0141154), provided by applicant’s IDS.
Regarding Claim 1, Wu teaches a local-dimming display (figs 1-4 and Paras 0031-0032), comprising: 
a light source configured to generate a backlight (fig. 5, light source 72 and Paras 0045-0046, wherein a light 74 from a light source 72 that scatters upwards in direction Z from light guide plate 78 may serve as backlight 44 for display 14);
a first display aligned with the light source and having a plurality of first pixels, wherein each of the plurality of first pixels is configured to selectively pass and block the backlight (Para. 0048: The dynamic range of a single-stage display of the type shown in FIG. 5 can be enhanced by incorporating one or more additional liquid crystal display stages into display 14. As shown in FIG. 6 and Para. 0049, the display 14 may, for example, be provided with a pair of tandem display stages such as upper stage 14A and lower stage 14B...Lower stage 14B is a monochromatic [gray-level] display that can modulate the intensity of backlight 44 (i.e. passing and blocking]. but does not impart color information to backlight 44); and 
a second display aligned with the first display and having a plurality of second pixels (Para. 0049: Upper stage 14A contains a color filter array and has corresponding pixels to create color images for viewer 48. Because upper stage 14A has the ability to display color images, upper stage 14A may sometimes be referred to as a color stage), 
wherein: a particular pixel of the plurality of second pixels is controlled to pass the backlight (Para. 0049: Upper stage 14A contains a color filter array and has corresponding pixels to create color images for viewer 48 [i.e. it is well known that an image is made up of pixels which are specifically controlled to pass on the backlight for a viewer to see, making the particular pixel any pixel that is used to pass on the backlight to help form an image to the viewer]); 
the particular pixel corresponds with an aligned pixel of the plurality of first pixels (Para. 0051: FIG. 7 is a top view of an illustrative layout that may be used for the pixels in display 14. High resolution pixels 100 may be part of upper stage 14A and may be arranged in an array having numerous rows and columns...Low resolution [local dimming] pixels such as pixels 102 may overlap sets of high-resolution display pixels 100 [i.e. the particular pixel, in this case, is any pixel 100 used to output a desired image, which are aligned/overlapped with a local dimming pixel 102 of the lower layer 14B]), 
a plurality of parallax pixels of the plurality of first pixels (Para. 0049: lower stage 14B displays only pixels of varying shades of gray (ranging from black to white]. lower stage 14B may sometimes be referred to as a monochromatic stage, shutter stage, or localized dimming stage [in this case, the parallax pixels could be any of the pixels within stage 14B that emit a desired shade of gray or intensity level]), and 
a plurality of neighboring pixels of the plurality of first pixels (Para. 0051: Low resolution [local dimming] pixels such as pixels 102 may overlap sets of high-resolution display pixels 100 [Fig. 7 shows a plurality of pixels 1021); 
the aligned pixel is controlled to pass the backlight at a first transmit level (Para. 0051: In the example of FIG. 7, each local dimming pixel 102 overlaps a 10x10 subarray of display pixels 100 so that each local dimming pixel 102 is used in performing local dimming operations for a set of 100 pixels 100 in upper stage 14A [where local dimming passes the backlight at a first transmit level]); 
the plurality of parallax pixels are controlled to pass the backlight at the first transmit level and surround the aligned pixel (Para. 0049: lower stage 14B displays only pixels of varying shades of gray [ranging from black to white], lower stage 14B may sometimes be referred to as a monochromatic stage, shutter stage, or localized dimming stage [in this case, the parallax pixels are any of the pixels within stage 14B that emit a desired shade of gray or intensity level]; Para. 0051: Low resolution [local dimming] pixels such as pixels 102 (of stage 14B] may overlap sets of high-resolution display pixels 100 (of stage 14A]; See Fig. 7 where pixels 102 surround the aligned pixels, where the aligned pixels are the pixels selected to output an image to a user).
Wu does not expressly disclose the plurality of neighboring pixels are controlled to pass the backlight at one or more second transmit levels and surround the plurality of parallax pixels; the one or more second transmit levels are less than or equal to the first transmit level; and the plurality of the first pixels cooperating at the first transmit level and the one or more second transmit levels selectively present the backlight to the second display with a declining intensity pattern in the plurality of neighboring pixels.
However, Ahn is in the field of local dimming displays and teaches the plurality of neighboring pixels are controlled to pass the backlight at one or more second transmit levels and surround the plurality of parallax pixels; the one or more second transmit levels are less than or equal to the first transmit level; and the plurality of the first pixels cooperating at the first transmit level and the one or more second transmit levels selectively present the backlight to the second display with a declining intensity pattern in the plurality of neighboring pixels (Para. 0038: For example, maximum values per pixel are detected from the input image, the detected maximum values per pixel are divided into units of light emitting blocks, the maximum values per pixel are summed and averaged on a block-by-block basis, and an average value per block is detected [i.e. blocks contain pixels]; Para. 0039: In step 6 (S6], spatial filtering is performed with respect to the detected local dimming value per block and is repeated by the repeat count set in step 2 [S2). By adding the local dimming values of peripheral blocks to a local dimming value of a block so as to control the local dimming value per block, it is possible to reduce a dimming difference between blocks. Accordingly, as shown in FIG. 5, it can be seen that, as the repeat count of spatial filtering is increased, the local dimming value of the block and the local dimming values of the peripheral blocks are gradually decreased or increased; See Fig. 5 where blocks/pixels pass
light in the form of an image onto a screen, these blocks/pixels are represented by the white blocks in the middle of each step of the process described. Parallax and neighboring blocks/pixels are shown in darker shades of gray/intensity, i.e. declining intensity pattern, which border the image blocks/pixels, where the parallax pixels are the blocks/pixels directly bordering the image blocks/pixels and the neighboring pixels are the blocks/pixels bordering said parallax pixels. Fig. 5 also shows each of those respective pixels having a different intensity/transmit levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a display of WU with the teaching of Ahn for the purpose of minimizing luminance deviation at the same gray scale due to a dimming difference between blocks of pixels (Ahn, Para. 0003).
Regarding Claim 2, Wu in view of Ahn teaches the local-dimming display according to claim 1, wherein the declining intensity pattern comprises a Gaussian tapering in the one or more second transmit levels (fig. 4 and Para 0037, wherein the light emission characteristics of a light source applied 'to a backlight unit, regulates the measured light emission characteristics, generates a light profile using the regulated light emission characteristics, and determines a repetition count of spatial filtering according to the generated light profile; Para. 0030: FIG. 4 is a diagram showing a light profile of a light source applied to the present invention [see Fig. 4, where a gaussian distribution is shown]), Ahn).
Regarding Claim 3, Wu teaches the local-dimming display according to claim 1, wherein a plurality of buffer pixels of the plurality of first pixels are: disposed between the plurality of parallax pixels and the plurality of neighboring pixels; and controlled to the first transmit level (fig. 7 and Para 0051).
Regarding Claim 4, Wu teaches the local-dimming display according to claim 3, wherein the declining intensity pattern extends through the plurality of buffer pixels (fig. 7 and Para 0051).
Regarding Claim 5, Wu teaches the local-dimming display according to claim 1, wherein the plurality of parallax pixels form at least a 3×3 array centered around the aligned pixel (fig. 7 and Para 0051, is a top view of an illustrative layout that may be used for the pixels in display 14. High resolution pixels 100 may be part of upper stage 14A and may be arranged in an array having numerous rows and columns).
Regarding Claim 6, Wu teaches the local-dimming display according to claim 1, wherein: a second particular pixel of the plurality of second pixels controlled to pass the backlight corresponds with a second aligned pixel of the plurality of first pixels at the first transmit level, a plurality of second parallax pixels of the plurality of first pixels at the first transmit level (figs 5-7 and Paras 0049-0051), and 
Wu in view of Ahn teaches a plurality of second neighboring pixels of the plurality of first pixels at the one or more second transmit levels;  the plurality of second parallax pixels surround the second aligned pixel; and the plurality of second neighboring pixels surround the plurality of second parallax pixels (Para. 0038: For example, maximum values per pixel are detected from the input image, the detected maximum values per pixel are divided into units of light emitting blocks, the maximum values per pixel are summed and averaged on a block-by-block basis, and an average value per block is detected (i.e. blocks contain pixels]; Para. 0039: In step 6 [S6), spatial filtering is performed with respect to the detected local dimming value per block and is repeated by the repeat count set in step 2 [S2). By adding the local dimming values of peripheral blocks to a local dimming value of a block so as to control the local dimming value per block, it is possible to reduce a dimming difference between blocks. Accordingly, as shown in FIG. 5, it can be seen that, as the repeat count of spatial filtering is increased, the local dimming value of the block and the local dimming values of the peripheral blocks are gradually decreased or increased; See Fig. 5 where blocks/pixels pass light in the form of an image onto a screen, these blocks/pixels are represented by the white blocks in the middle of each step of the process described. Parallax and neighboring blocks/pixels are shown in darker shades of gray/intensity, i.e. declining intensity pattern, which border the image blocks/pixels, where the parallax pixels are the blocks/pixels directly bordering the image blocks/pixels and the neighboring pixels are the blocks/pixels bordering the parallax pixels. Fig. 5 also shows each of those respective pixels having a different intensity/transmit levels; Para. 0055: The local dimming driver 10analyzes data in units of a plurality of blocks using the input image data and a synchronization signal and determines a local dimming value per block according to the analysis result. The local dimming driver 10 repeats spatial filtering with respect to the local dimming value per block, controls the local dimming value, and outputs the controlled local dimming value [i.e. the process above can be repeated on different blocks/pixels within the display based on the image data used to output an image). The local dimming driver 10 can reduce a dimming difference between blocks by the repeat count of spatial filtering, as described above, Ahn).
Regarding Claim 7, Wu teaches the local-dimming display according to claim 6, where one or more overlapping pixels of the plurality of first pixels set to the first transmit level due to the particular pixel and set to the one or more second transmit levels due to the second particular pixel are set to the first transmit level (Para 0065).
Regarding Claim 8, Wu teaches the local-dimming display according to claim 6, where one or more overlapping pixels of the plurality of first pixels set to two different levels of the one or more second transmit levels due to the particular pixel and the second particular pixel are set to a highest of the two different levels (Para 0065).
Regarding Claim 9, Wu teaches the local-dimming display according to claim 1, wherein the first display is a monochrome display and the plurality of first pixels are a plurality of monochrome pixels (fig. 6 and Par 0049, wherein lower stage 14B displays only pixels of varying shades of gray (ranging from black to white), lower stage 14B may sometimes be referred to as a monochromatic stage, shutter stage, or localized dimming stage). Storage
Regarding Claim 10, Wu teaches the local-dimming display according to claim 1, wherein the second display is a color display and the plurality of second pixels are a plurality of color pixels (fig. 6 and Par 0049, wherein the upper stage 14A contains a color filter array and has corresponding pixels to create color images for viewer 48, the upper stage 14A may sometimes be referred to as a color stage).
Regarding Claims 11 and 20, WU teaches an instrument panel (abstract) and a non-transitory computer readable medium on which is recorded instructions, executable by a processor, for control of a local-dimming display (Para 0067) comprising: 
an electronic control unit (Para. 0043: During operation of display 14 in device 10, control [e.g., one or more integrated circuits on a printed circuit such as integrated circuits 68 on printed circuit 66) may be used to generate information to be displayed on display 14); and 
a plurality of displays in electrical communication with the electronic control unit (Para. 0049: To provide display 14 with the ability to display images, display 14 may be provided with an array of color filter elements...Lower stage 14B [first display) is a monochromatic [gray-level) display that can modulate the intensity of backlight 44, but does not impart color information to backlight 44. Upper stage 14A [second display] contains a color filter array and has corresponding pixels to create color images for viewer 48), 
wherein at least one of the plurality of displays includes: a light source configured to generate a backlight (Para. 0044: a light source such as light source 72 may generate light 74. Light source 72 may be, for example, an array of light-emitting diodes; Para. 0046: Light 74 that scatters upwards in direction Z from light guide plate 78 may serve as backlight 44 for display 14); 
a monochrome display aligned with the light source and having a plurality of monochrome pixels, wherein each of the plurality of monochrome pixels is configured to selectively pass and block the backlight (Para. 0048: The dynamic range of a single-stage display of the type shown in FIG. 5 can be enhanced by incorporating one or more additional liquid crystal display stages into display 14. As shown in FIG. 6, display 14 may, for example, be provided with a pair of tandem display stages such as upper stage 14A and lower stage 14B...Lower stage 14B is a monochromatic [gray-level] display that can modulate the intensity of backlight 44 [i.e. passing and blocking], but does not impart color information to backlight 44); and 
a color display aligned with the monochrome display and having a plurality of color pixels (Para. 0049: Upper stage 14A contains a color filter array and has corresponding pixels to create color images for viewer 48. Because upper stage 14A has the ability to display color images, upper stage 14A may sometimes be referred to as a color stage), 
wherein: a particular pixel of the plurality of color pixels is controlled to pass the backlight (Para. 0049: Upper stage 14A contains a color filter array and has corresponding pixels to create color images for viewer 48 [i.e. it is well known that an image is made up of pixels which are specifically controlled to pass on the backlight for a viewer to see, making the particular pixel any pixel that is used to pass on the backlight to help form an image to the viewer)); 
the particular pixel corresponds with an aligned pixel of the plurality of monochrome pixels (Para. 0051: FIG. 7 is a top view of an illustrative layout that may be used for the pixels in display 14. High resolution pixels 100 may be part of upper stage 14A and may be arranged in an array having numerous rows and columns...Low resolution [local dimming] pixels such as pixels 102 may overlap sets of high-resolution display pixels 100 [i.e. the particular pixel, in this case, is any pixel 100 used to output a desired image, which are aligned/overlapped with a local dimming pixel 102 of the lower layer 14B)), 
a plurality of parallax pixels of the plurality of monochrome pixels (Para. 0049: lower stage 14B displays only pixels of varying shades of gray [ranging from black to white], lower stage 14B may sometimes be referred to as a monochromatic stage, shutter stage, or localized dimming stage [in this case, the parallax pixels could be any of the pixels within stage 14B that emit a desired shade of gray or intensity level]), and 
a plurality of neighboring pixels of the plurality of monochrome pixels (Para. 0051: Low resolution [local dimming] pixels such as pixels 102 may overlap sets of high-resolution display pixels 100 [Fig. 7 shows a plurality of pixels 1021); 
the aligned pixel is controlled to pass the backlight at a first transmit level (Para. 0051: In the example of FIG. 7, each local dimming pixel 102 overlaps a 10x10 subarray of display pixels 100 so that each local dimming pixel 102 is used in performing local dimming operations for a set of 100 pixels 100 in upper stage 14A [where local dimming would inherently pass the backlight at a first transmit level)); 
the plurality of parallax pixels are controlled to pass the backlight at the first transmit level and surround the aligned pixel (Para. 0049: lower stage 14B displays only pixels of varying shades of gray [ranging from black to white]. lower stage 14B may sometimes be referred to as a monochromatic stage, shutter stage, or localized dimming stage [in this case, the parallax pixels are any of the pixels within stage 14B that emit a desired shade of gray or intensity level]; Para. 0051: Low resolution [local dimming] pixels such as pixels 102 [of stage 14B] may overlap sets of high-resolution display pixels 100 (of stage 14A); See Fig. 7 where pixels 102 surround the aligned pixels, where the aligned pixels are the pixels selected to output an image to a user).
WU does not expressly disclose the plurality of neighboring pixels are controlled to pass the backlight at one or more second transmit levels and surround the plurality of parallax pixels; the one or more second transmit levels are less than or equal to the first transmit level; and the plurality of the monochrome pixels cooperating at the first transmit level and the one or more second transmit levels selectively present the backlight to the color display with a declining intensity pattern in the plurality of neighboring pixels.
However, Ahn is in the field of local dimming displays and teaches the plurality of neighboring pixels are controlled to pass the backlight at one or more second transmit levels and surround the plurality of parallax pixels; the one or more second transmit levels are less than or equal to the first transmit level; and the plurality of the first pixels cooperating at the first transmit level and the one or more second transmit levels selectively present the backlight to the second display with a declining intensity pattern in the plurality of neighboring pixels (Para. 0038: For example, maximum values per pixel are detected from the input image, the detected maximum values per pixel are divided into units of light emitting blocks, the maximum values per pixel are summed and averaged on a block-by-block basis, and an average value per block is detected [i.e. blocks contain pixels]; Para. 0039: In step 6 [S6], spatial filtering is performed with respect to the detected local dimming value per block and is repeated by the repeat count set in step 2 [S2]. By adding the local dimming values of peripheral blocks to a local dimming value of a block so as to control the local dimming value per block, it is possible to reduce a dimming difference between blocks. Accordingly, as shown in FIG. 5, it can be seen that, as the repeat count of spatial filtering is increased, the local dimming value of the block and the local dimming values of the peripheral blocks are gradually decreased or increased; See Fig. 5 where blocks/pixels pass light in the form of an image onto a screen, these blocks/pixels are represented by the white blocks in the middle of each step of the process described. Parallax and neighboring blocks/pixels are shown in darker shades of gray/intensity, i.e. declining intensity pattern, which border the image blocks/pixels, where the parallax pixels are the blocks/pixels directly bordering the image blocks/pixels and the neighboring pixels are the blocks/pixels bordering said parallax pixels. Fig. 5 also shows each of those respective pixels having a different intensity/transmit levels).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an instrument panel of WU with the teaching of Ahn for the purpose of minimizing luminance deviation at the same gray scale due to a dimming difference between blocks of pixels (Ahn, Para. 0003).
Regarding Claim 12, Wu in view of Ahn teaches the instrument panel according to claim 11, wherein the declining intensity pattern comprises a Gaussian tapering in the one or more second transmit levels (fig. 4 and Para 0037, wherein the light emission characteristics of a light source applied 'to a backlight unit, regulates the measured light emission characteristics, generates a light profile using the regulated light emission characteristics, and determines a repetition count of spatial filtering according to the generated light profile; Para. 0030: FIG. 4 is a diagram showing a light profile of a light source applied to the present invention [see Fig. 4, where a gaussian distribution is shown]), Ahn).
Regarding Claim 13, Wu teaches the instrument panel according to claim 11, wherein a plurality of buffer pixels of the plurality of monochrome pixels are: disposed between the plurality of parallax pixels and the plurality of neighboring pixels; and controlled to the first transmit level (fig. 7 and Para 0051).
Regarding Claim 14, Wu teaches the instrument panel according to claim 13, wherein the declining intensity pattern extends through the plurality of buffer pixels (fig. 7 and Para 0051).
Regarding Claim 15, Wu teaches the instrument panel according to claim 11, wherein the plurality of parallax pixels form at least a 3×3 array centered around the aligned pixel (fig. 7 and Para 0051, is a top view of an illustrative layout that may be used for the pixels in display 14. High resolution pixels 100 may be part of upper stage 14A and may be arranged in an array having numerous rows and columns).
Regarding Claim 16, Wu teaches the instrument panel according to claim 11, wherein: a second particular pixel of the plurality of color pixels controlled to pass the backlight corresponds with a second aligned pixel of the plurality of monochrome pixels at the first transmit level, a plurality of second parallax pixels of the plurality of monochrome pixels at the first transmit level (figs 5-7 and Paras 0049-0051), and
Wu in view of Ahn teaches a plurality of second neighboring pixels of the plurality of monochrome pixels at the one or more second transmit levels; the plurality of second parallax pixels surround the second aligned pixel; and the plurality of second neighboring pixels surround the plurality of second parallax pixels (Para. 0038: For example, maximum values per pixel are detected from the input image, the detected maximum values per pixel are divided into units of light emitting blocks, the maximum values per pixel are summed and averaged on a block-by-block basis, and an average value per block is detected (i.e. blocks contain pixels]; Para. 0039: In step 6 [S6), spatial filtering is performed with respect to the detected local dimming value per block and is repeated by the repeat count set in step 2 [S2). By adding the local dimming values of peripheral blocks to a local dimming value of a block so as to control the local dimming value per block, it is possible to reduce a dimming difference between blocks. Accordingly, as shown in FIG. 5, it can be seen that, as the repeat count of spatial filtering is increased, the local dimming value of the block and the local dimming values of the peripheral blocks are gradually decreased or increased; See Fig. 5 where blocks/pixels pass light in the form of an image onto a screen, these blocks/pixels are represented by the white blocks in the middle of each step of the process described. Parallax and neighboring blocks/pixels are shown in darker shades of gray/intensity, i.e. declining intensity pattern, which border the image blocks/pixels, where the parallax pixels are the blocks/pixels directly bordering the image blocks/pixels and the neighboring pixels are the blocks/pixels bordering the parallax pixels. Fig. 5 also shows each of those respective pixels having a different intensity/transmit levels; Para. 0055: The local dimming driver 10analyzes data in units of a plurality of blocks using the input image data and a synchronization signal and determines a local dimming value per block according to the analysis result. The local dimming driver 10 repeats spatial filtering with respect to the local dimming value per block, controls the local dimming value, and outputs the controlled local dimming value [i.e. the process above can be repeated on different blocks/pixels within the display based on the image data used to output an image). The local dimming driver 10 can reduce a dimming difference between blocks by the repeat count of spatial filtering, as described above, Ahn).
Regarding Claim 17, Wu teaches the instrument panel according to claim 16, where one or more overlapping pixels of the plurality of monochrome pixels set to the first transmit level due to the particular pixel and set to the one or more second transmit levels due to the second particular pixel are set to the first transmit level (Para 0065).
Regarding Claim 18, Wu teaches the instrument panel according to claim 16, where one or more overlapping pixels of the plurality of monochrome pixels set to two different levels of the one or more second transmit levels due to the particular pixel and the second particular pixel are set to a highest of the two different levels (Para 0065).
Regarding Claim 19, Wu teaches the instrument panel according to claim 11, wherein the electronic control unit and the plurality of displays are mountable in a vehicle (Para. 0006, liquid crystal display [a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art, in this case the liquid crystal display as shown is capable of performing the intended use of being mountable in a vehicle and therefor meets the claim]).



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Chen (US 2018/0120634), relates to a display device includes a backlight structure, a first liquid-crystal layer, a second liquid-crystal layer, and polarized layers. The first liquid-crystal layer is disposed on the backlight structure and the second liquid-crystal layer is disposed on the first liquid-crystal layer.
B.	Kimura (US 2010/0118006), relates to a liquid crystal display device (liquid crystal display) and, more specifically, to improving contrast ratios of the liquid crystal display device.
C.	Hirata (US 2009/0051707), relates to liquid crystal displays with improved contrast and television receivers incorporating the devices.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/21/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625